Citation Nr: 1035836	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
claimed as a result of herbicide exposure in service.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to May 1971.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota, which denied the Veteran's claim 
of entitlement to service connection for diabetes mellitus, type 
II ("DM II"), claimed as a result of herbicide exposure in 
service.

In October 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that hearing has been associated 
with the claims folder.  

The Board has previously considered this appeal.  In December 
2005, the Board denied the appellant's claim.  The Veteran 
subsequently appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims ("Court").  In a February 
2010 single-judge Memorandum Decision, the Court set aside that 
part of the Board's decision that denied entitlement to the 
aforementioned claim for service connection, and remanded the 
claim for further development and adjudication.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that he is entitled to service connection 
for DM II as a result of having set foot in the Republic of 
Vietnam during the Vietnam War. 

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested to 
a degree of 10 percent or greater within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  They also provide 
presumptive service connection on the basis of herbicide exposure 
for each additional disease that the Secretary of the Veterans 
Affairs (the "Secretary") determines warrants a presumption of 
service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.

Among these diseases is DM II (also known as Type II diabetes 
mellitus, or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2010).  

The Board notes that, although DM II is one of the diseases which 
may be presumed to have resulted from herbicide exposure under 
the provisions of 38 C.F.R. § 3.309(e), in order to establish a 
claim of entitlement to service connection for DM II based on 
herbicide exposure, there must also be evidence that the Veteran 
either served in the Republic of Vietnam, or was actually in the 
country between January 9, 1962 and May 7, 1975. 

"Service in Vietnam" includes service in the waters offshore or 
in other locations if the conditions of service involved duty or 
visitation to Vietnam.  38 C.F.R. § 3.313.  However, the VA 
General Counsel has determined that the regulatory definition, 
which permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that country, requires that an individual actually have 
been present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with Vietnam 
was flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Additionally, there is no presumptive service 
connection for claims based on servicing or working on aircraft 
that flew bombing missions over Vietnam.  See VA Fast Letter 09-
20 (May 6, 2009).  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying service 
in Vietnam.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law 
No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to 
assist claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  
This includes the duty to assist the claimant in obtaining 
evidence.  This also includes the heightened duty to assist in 
obtaining records in the possession of a Federal agency, 
including service records. 

In its February 2010 Memorandum Decision, the Court concluded 
that the Secretary did not fulfill the duty to assist the Veteran 
because, although his service personnel records were obtained, no 
attempt was made to obtain his service travel records, which he 
requested, and which he claimed would show that he had set foot 
in the Republic of Vietnam en route to and from his duty station 
in Thailand.  Specifically, the Court noted that service 
personnel records generally do not reflect flight schedules or 
stops en route to or from a duty station, and that such 
information is more likely to be obtained in copies of flight 
records, or possibly unit records.  

The Board has also considered the holding of Tetro v. Gober, 14 
Vet. App. 110 (2000), and other cases, in which the Court has 
held that VA has the duty to request information and pertinent 
records from other Federal agencies when on notice that such 
information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 
1377 (Fed. Cir. 2009) (noting that "a significant part of the 
VA's duty to assist is its obligation to make reasonable efforts 
to obtain relevant records.").  The possibility that such 
records could contain evidence relevant to the appellant's claim 
cannot be foreclosed absent a review of those records.  Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).  As such, the Board 
finds that an attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Please submit a request to the National 
Personnel Records Center ("NPRC"), and any 
other appropriate location, for the Veteran's 
flight records, unit records and any other 
pertinent records for all periods of active 
duty service, which may help to establish his 
presence in the Republic of Vietnam.  Of 
particular interest is whether he was present 
at Tan Son Nhut Air Force Base near the city 
of Saigon.  All material produced by the 
requested search should be incorporated into 
the record.  If no additional records are 
located, please indicate via a formal finding 
and inform the Veteran that it is reasonably 
certain that such records do not exist and 
that further efforts to obtain those records 
would be futile.

2.  Thereafter, the claims file must be 
reviewed to ensure that all of the foregoing 
requested development has been completed.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

